DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 have been cancelled.
Claims 19-36 have been added.
Claims 19-36 are currently pending and have been examined.
Claim Objection
Claim 24 is objected because “the demand” and “the supply” appears to be a typographical error of “a demand” and “a supply”, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 19-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 19, 28, 32, 35, and 36 recite(s) a system and series of steps for managing customer parking space reservations, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing or sales activities. These concepts are grouped as certain methods of organizing human activity.
‘determining a destination’; ‘receiving information on available parking spots in a predefined area near the destination’; ‘reserve a desired parking spot among the available parking spots’; ‘initiating an online check-in of the reserved parking spot’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a database’, ‘a mobile device’, ‘a processor’, ‘a receiver’, ‘an interface’, ‘a location detector’, ‘a cloud service system’, ‘a non-transitory computer readable medium’, ‘a computer’, ‘a programmable hardware component’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a display, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 20-27, 29-31, 33, and 34 further recite(s) the system and series of steps for managing customer parking space reservations, which under broadest reasonable 

Additionally, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere 

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 19-36 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 22-24, 27, 28, 31, 32, 35, 36 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Krivacic (U.S. Pre-Grant Pub. No. 20140249742).
In regards to claim 19, Krivacic teaches:
A method for smart parking a connected vehicle (Krivacic: ¶17-29 disclose a method and system for providing available parking to users), the method comprising:
determining a destination of a user's vehicle based on a first input of the user or historic travel data of the user 
receiving information on available parking spots in a predefined area near the destination of the user's vehicle based on a parking database (Krivacic: ¶21-22, ¶25, ¶28-29, ¶46, ¶65 disclose identifying, in a parking space database, available parking spaces near the user’s destination);
receiving a second input to reserve a desired parking spot among the available parking spots (Krivacic: ¶29, ¶52-54 disclose receiving a reservation selection and reserving an available parking space); and
initiating an online check-in of the reserved parking spot in the parking database (Krivacic: ¶28-29, ¶36-37, ¶52-55 disclose web-based confirmation that the parking space is reserved and updating, in the parking space database, a status of the parking space).

In regards to claim 22, Krivacic teaches the method of claim 19. Krivacic further teaches wherein the information on the available parking spots are ranked according to a scoring function weighted according to one or more interests of the user (Krivacic: ¶21-22, ¶50-51, ¶77-78 disclose ranking the parking spaces based on user preferences).

In regards to claim 23, Krivacic teaches the method of claim 19. Krivacic further teaches wherein the information on the available parking spots comprises dynamic pricing information, and the dynamic pricing is determined based on a supply and a demand of the available parking spots (Krivacic: ¶4, ¶21, ¶26-29 disclose that parking prices are dynamic and are based on real-time availability and demand).

In regards to claim 24, Krivacic teaches the method of claim 19. Krivacic further teaches wherein the supply and the demand of the available parking spots is determined in real-time (Krivacic: ¶4, ¶21, ¶26-29 disclose that parking prices are dynamic and are based on real-time availability and demand).

In regards to claim 27, Krivacic teaches the method of claim 19. Krivacic further teaches fining the user if the user parks in a parking spot that was not reserved for the user (Krivacic: ¶2, ¶54 disclose fining or towing a user for parking in a space they have not reserved).

In regards to claim 28, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.

In regards to claim 31, Krivacic teaches the mobile device of claim 28. Additionally, the claim recites the same or similar limitations as those addressed above in claim 22 and therefore is rejected for the same reasons set forth above for claim 22.

In regards to claim 32, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.

In regards to claim 35, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.

In regards to claim 36, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic (U.S. Pre-Grant Pub. No. 20140249742), in view of Odinak (U.S. Pre-Grant Pub. No. 20190005763).
In regards to claim 20, Krivacic teaches the method of claim 19. Although Krivacic teaches that the system may be equipped with occupancy sensors to determine that a vehicle has left a parking space (Krivacic: ¶33, ¶59-60, ¶80), Krivacic does not explicitly state determining that the vehicle has moved greater than a predefined distance threshold.
However, Odinak teaches detecting a change in movement of the user's vehicle, wherein a termination of parking is determined if the change in movement is greater than a predefined threshold; and initiating an online check-out of the reserved parking spot if the termination of parking is determined (Odinak: ¶24-25, ¶29, ¶38 disclose monitoring a vehicle location and terminating a parking reservation based on the vehicle moving further than a threshold distance from the parking space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the termination of parking, as taught by Odinak, into the system and method of Krivacic. One of ordinary skill in the art would have been motivated to 

In regards to claim 29, Krivacic teaches the mobile device of claim 28. Additionally, the claim recites the same or similar limitations as those addressed above in claim 20 and therefore is rejected for the same reasons set forth above for claim 20. Furthermore, the rationale to combine the prior art set forth above for claim 20 applies to the rejection of claim 28.

In regards to claim 33, Krivacic teaches the cloud service system of claim 32. Although Krivacic teaches that the system may be equipped with occupancy sensors to determine that a vehicle has left a parking space (Krivacic: ¶33, ¶59-60, ¶80), Krivacic does not explicitly state terminating the parking reservation and updating the status of the parking space.
However, Odinak teaches wherein the parking processor is further configured to: update the parking database to check-out of the reserved parking spot upon notice of termination of parking (Odinak: ¶15-18, ¶24-25, ¶29, ¶36-38 disclose determining that the vehicle has left the parking space and terminating the parking reservation sand updating the status of the parking space).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the termination of parking, as taught by Odinak, into the system and method of Krivacic. One of ordinary skill in the art would have been motivated to make this modification in order to “help prevent unnecessary charges and parking fines” (Odinak: ¶16).

Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic (U.S. Pre-Grant Pub. No. 20140249742), in view of Holman (U.S. Pre-Grant Pub. No. 20190065628).
In regards to claim 21, Krivacic teaches the method of claim 19. Although Krivacic teaches that the system may utilize an estimated arrival time threshold to assist in managing the available parking spaces and dispersing the spaces for use (Krivacic: ¶6, ¶49, ¶66-67, ¶71), Krivacic does not explicitly state a distance threshold.
However, Holman teaches detecting a current location of the user's vehicle; determining a distance from the current location to the destination of the user's vehicle; and dPage 3 of 10Application No. To be determinedAttorney Docket No. 080437.PD655USelaying the reception of the information on available parking spots if the distance from the current location to the destination of the user's vehicle is greater than a predefined threshold (Holman: ¶23-24, ¶30, ¶73, ¶79, ¶93 disclose detecting a user’s location and providing parking information to the user once the user is within a threshold distance from the destination).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the, as taught by Holman, into the system and method of Krivacic. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that users “can only request parking information when user device is close enough to a destination location for a user to have a need to view the parking information” (Holman: ¶73).

In regards to claim 30, Krivacic teaches the mobile device of claim 28. Additionally, the claim recites the same or similar limitations as those addressed above in claim 21 and therefore is rejected for the same reasons set forth above for claim 21. Furthermore, the rationale to combine the prior art set forth above for claim 21 applies to the rejection of claim 30.

Claims 25, 26, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivacic (U.S. Pre-Grant Pub. No. 20140249742), in view of Stefik (U.S. Pre-Grant Pub. No. 20120095812).
In regards to claim 25, Krivacic teaches the method of claim 19. Although Krivacic teaches that the system may detect parking violations (Krivacic: ¶38, ¶40, ¶54), Krivacic does not explicitly state reporting another user’s violation.
However, Stefik teaches reporting a second user if the reserved parking spot is in-use by the second user (Stefik: ¶101 & Table 3 discloses initiating a violation event that another user has parked in the reserved parking space and updating the status of the space to be unavailable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the violation reporting, as taught by Stefik, into the system and method of Krivacic. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that users “ensure parking regulation compliance” (Stefik: ¶5). Examiner also notes that Krivacic incorporates Stefik by reference (0028, referring to 13/217,205)

In regards to claim 26, Krivacic teaches the method of claim 19. Although Krivacic teaches that the system may detect parking violations (Krivacic: ¶38, ¶40, ¶54), Krivacic does not explicitly state reporting another user’s violation and updating the parking space status.
However, Stefik teaches initiating an online check-out of the reserved parking spot; and initiating an online removal of the in-use parking spot by the second user from the available parking spots in the parking database (Stefik: ¶101 & Table 3 discloses initiating a violation event that another user has parked in the reserved parking space and updating the status of the space to be unavailable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the violation reporting, as taught by Stefik, into the system and method of Krivacic and Stefik. One of ordinary skill in the art would have been 
Examiner’s note: The claim language would be clearer by using language similar to the language of claim 25, “…initiating an online removal of the parking spot, in-use by the second user, from the available parking spots in the parking database…”.

In regards to claim 34, Krivacic teaches the cloud service system of claim 32. Although Krivacic teaches that the system may detect parking violations (Krivacic: ¶38, ¶40, ¶54), Krivacic does not explicitly state reporting another user’s violation and updating the parking space status.
However, Stefik teaches update the parking database based on information received about a parking spot that is in use by someone other than the user for which it was reserved (Stefik: ¶101 & Table 3 discloses initiating a violation event that another user has parked in the reserved parking space and updating the status of the space to be unavailable).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the violation reporting, as taught by Stefik, into the system and method of Krivacic. One of ordinary skill in the art would have been motivated to make this modification in order to ensure that users “ensure parking regulation compliance” (Stefik: ¶5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628